Citation Nr: 1702384	
Decision Date: 01/27/17    Archive Date: 02/09/17

Docket No. 16-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to November 1984.

This case comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with an evaluation of 30 percent, effective June 26, 2015.

The Veteran testified before the undersigned during a November 2016 travel Board hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The Board notes that a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, evidence of record, discussed further in the remand section below, suggests an allegation of unemployability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran was most recently afforded a VA examination in August 2015.  The Veteran testified before the undersigned in November 2016 that his symptoms had gotten worse since this examination.

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A (d) (West 2014).

Moreover, as noted during the November 2016 hearing, Dr. L. stated in a March 2016 private treatment record that the Veteran had PTSD with depression.  As such, on remand, an opinion should be obtained regarding the symptomatology of the PTSD, including a determination of whether the depression is related to PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Finally, there is indication in the November 2016 hearing transcript that some evidence with a waiver was submitted.  However, review of the electronic claims file does not show that such evidence has been uploaded to the Veteran's virtual claims file.  Therefore, on remand, the AOJ should obtain any missing evidence and associate it with the Veteran's electronic claims file.

TDIU

The Board notes that during the November 2016 hearing, the Veteran stated that due to his PTSD,  he had problems remembering and documenting things and therefore was unemployable, having stopped working five years prior.  Based on this statement and lacking indication that the Veteran subsequently returned to work, the evidence of record suggests a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the TDIU issue so that proper notice can be provided and any necessary development undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and invite them to resubmit any evidence noted at the November 2016 Board hearing that may serve to support the Veteran's claim.

2.  With respect to issue of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

3.  Schedule a VA examination to determine the current severity of the service-connected PTSD, including whether any diagnosed depression is related to PTSD.  If the examiner assesses the depression is not related to the PTSD, the examiner should provide an opinion with supporting rationale as to whether the symptoms of each psychiatric disability can be differentiated and which symptoms can be associated with each disability.  The examiner should also discuss the functional and occupational impact of the Veteran's service-connected psychiatric disorder.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




